Citation Nr: 0008203	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for hypertension.  

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), assigned a 30 percent evaluation 
prior to September 1997 and 70 percent, thereafter.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
September 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The September 1994 and August 1997 rating decisions and the 
October 1995 hearing officer's decision denied service 
connection for hypertension.  
The September 1994 and December 1994 rating decisions and the 
October 1995 hearing officer's decision denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran has a current disability of hypertension.  

2.  The medical evidence does not show a diagnosis or 
treatment for high blood pressure or hypertension in service 
or within one year of separation from service.  

3.  The medical evidence does not include a nexus opinion 
relating the current disability of hypertension to active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The February 1966 induction examination report stated that 
the veteran's vascular system was normal, and he denied a 
history of high blood pressure.  Recorded as systolic blood 
pressure/diastolic blood pressure in millimeters of mercury, 
blood pressure was 110/60 at induction.  The September 1968 
separation examination report stated that the veteran's 
vascular system was normal, and he denied a history of high 
blood pressure.  His blood pressure was 120/70 at discharge.  
Service medical records were otherwise silent about blood 
pressure.  

The April 1990 impression was hypertension, poorly 
controlled.  The April 1991 diagnosis was untreated 
hypertension, and blood pressure was 170/116.  The examiner 
stated that the veteran's headaches improved after his blood 
pressure went down.  The August 1991 progress record stated 
that the veteran went to urgent care yesterday for a blood 
pressure of 190/120.  Later in August 1991, the examiner 
stated that the veteran's hypertension was poorly controlled.  
The November 1991 impression was hypertension, and the 
veteran's blood pressure was 186/130.  

While the veteran was hospitalized for another disorder from 
February 1993 to March 1993, the examiner noted that the 
veteran had hypertension that required medical treatment.  
The veteran was tried on a variety of drugs but his blood 
pressure continued to stay above normal limits.  An 
ophthalmologic examination revealed mild chronic hypertensive 
vascular changes.  

While hospitalized for another disorder in April 1995, the 
veteran reported that he believed that he had hypertension 
for the last 25 years because he had headaches every day.  
His blood pressure was 148/82.  

The Axis III diagnoses in February 1996, March 1996, April 
1996, June 1996, July 1996, and September 1997 included 
hypertension.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Cardiovascular-renal disease, 
including hypertension, is a chronic disease that may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within one year following the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  


Analysis

The claim of entitlement to service connection for 
hypertension is not well grounded.  The medical evidence 
included a diagnosis of a current disability of hypertension 
because the examiner who treated the veteran from February 
1993 to March 1993 stated that the veteran had hypertension 
that required medical treatment, and several other examiners 
from April 1990 to September 1997 diagnosed the veteran with 
hypertension.  

The claim is not well grounded because the medical evidence 
did not show diagnosis or treatment for high blood pressure 
or hypertension in service or within a year after the veteran 
separated from service.  Rather, the first diagnosis of 
hypertension appeared in April 1990, over 20 years after the 
veteran separated from service.  The claim is also not well 
grounded because the medical evidence did not include a nexus 
opinion relating the current hypertension disability to 
active service.  

The VA cannot assist in any further development of the claim 
for service connection for hypertension because the claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for 
hypertension is denied.  


REMAND

The claims for a rating in excess of 30 percent for PTSD from 
March 1993 to September 1997 and a rating in excess of 70 
percent for PTSD since September 1997 are well grounded.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The August 1997 rating decision that granted service 
connection for PTSD as 30 percent disabling represented a 
full grant of the previous claim for service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  The veteran 
expressed timely disagreement with the assigned 30 percent 
evaluation, and the February 1998 rating decision increased 
the evaluation to 70 percent since September 1997.  An appeal 
has not been perfected as to the issues of a rating in excess 
of 30 percent for PTSD from March 1993 to September 1997 and 
a rating in excess of 70 percent for PTSD since September 
1997.  See 38 C.F.R. § 20.200 (1999).  

A statement of the case was not issued following the 
veteran's timely notice of disagreement.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995)  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO shall provide a statement of 
the case to the veteran, and his 
representative, if any, on the issues of 
a rating in excess of 30 percent for PTSD 
from March 1993 to September 1997 and a 
rating in excess of 70 percent for PTSD 
since September 1997.  

2.  If the veteran perfects an appeal, 
the duty to assist will include obtaining 
Social Security Disability (SSD) records 
because the August 1997 statement alleged 
that the veteran receives SSD benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  This duty is neither 
optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




